Citation Nr: 1453322	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the severance of service connection for diabetes mellitus was proper. 

2.  Whether the severance of service connection for peripheral neuropathy in the right lower extremity was proper. 

3.  Whether the severance of service connection for peripheral neuropathy in the left lower extremity was proper.
 
4.  Whether the severance of service connection for erectile dysfunction was proper.
 
5.  Whether the severance of entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.
 
6.  Whether the severance of entitlement to nonservice-connected pension benefits was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Appellant alleges active service from January 1970 to December 1973, to include service in the Republic of Vietnam.  The Appellant's service has not been verified. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2014, the Board remanded these issues for additional development, the purposes of which have been met.  However, this matter must be REMANDED to the Agency of Original Jurisdiction (AOJ) for still further development.


REMAND

In light of the recent decision by the Court of Appeals for Veterans Claims (CAVC or Court) in Tagupa v. McDonald, the Board finds that this matter must be remanded to seek verification of service directly from the United States Department of the Army.  See Tagupa, No. 11-3575, __ Vet. Appellant. __, 2014 WL 4199213, *6. 

Absent evidence of delegation to National Personnel Records Center (NPRC) of the service department's authority to determine whether the Appellant had qualifying service, the current certifications from NPRC and results of other searches appear, at this point, to be inadequate to fully resolve the matter.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Send all of the information provided by the Appellant to the United States Department of the Army to verify whether he had qualifying service in the Armed Forces of the United States.  

2.  Then, readjudicate these appeals.  If not fully granted, furnish the Appellant and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



